  Case 20-00221         Doc 32    Filed 03/05/21 Entered 03/05/21 23:36:21           Desc Main
                                   Document     Page 1 of 12



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS

 In re:                                                  )
                                                         )
                                                         )             Case No. 20-07420
 LYNDON D. TAYLOR,                                       )                Chapter 7
                                                         )
                                        Debtor.          )          Honorable Janet S. Baer
                                                         )
                                                         )
 KAPITUS SERVICING, INC., as subservicing                )
 agent for KAPITUS, LLC,                                 )
                                                         )
                                   Plaintiff,            )
            v.                                           )             Adv. No. 20-00221
                                                         )
                                                         )
 LYNDON D. TAYLOR,                                       )
                                                         )
                                      Defendant.         )


  PLAINTIFF’S OPPOSITION TO DEFENDANT TAYLOR’S MOTION TO DISMISS
          Kapitus Servicing, Inc., as sub-servicing agent for Kapitus LLC (“Kapitus” or

“Plaintiff”), responds to Lyndon D. Taylor’s (“Defendant” or “Debtor”) Motion to Dismiss

Plaintiff’s Amended Complaint. Plaintiff’s complaint seeks a determination that the debt owed

is non-dischargeable pursuant to § 523(a)(2)(B) (Count I of Amended Complaint), and §

523(a)(4) (Count II of Amended Complaint). As to Count I, Defendant recycles his argument

from his last motion – he contends that his application for funding was the only written

representations he made regarding his financial condition. In so doing, Defendant ignores the

allegations in the Amended Complaint, which detail his written representations made throughout

the process of applying for funding from Kapitus. As to Defendant’s attack on Count II alleging

§ 523(a)(4), the Amended Complaint contains the details of the “who, what, where, when and
  Case 20-00221       Doc 32     Filed 03/05/21 Entered 03/05/21 23:36:21             Desc Main
                                  Document     Page 2 of 12



why” sufficient to meet Rule 9(b) requirements, and it alleges both that a fiduciary duty existed

between the parties prior to Defendant’s fraudulent defalcations and that Defendant committed

embezzlement by using receipts owned by Kapitus, which Defendant had been entrusted to

collect on behalf of Kapitus. Although a creditor need only prevail on one basis for a debt to be

found non-dischargeable, here both counts of the Amended Complaint provide an equally solid

footing for such a finding and Defendant’s motion should accordingly be denied.

                                  FACTUAL BACKGROUND

       Merchant is a medical practice and Defendant is its sole medical doctor. Am. Compl. ¶ 7.

Merchant entered the Future Receivables Factoring Agreement (“Agreement”) with Kapitus,

signing the Agreement both as the representative of Merchant and as Guarantor. Id. ¶ 22.

Merchant and Defendant sold receivables of $92,400 to Kapitus, and under the Agreement,

Merchant was required to make weekly payments of $890 (the “Specified Amount”). Id. Ex. B.

As discussed in more detail below, Defendant applied for financing at a time when he knew – but

did not disclose – that the sole hospital where he was on staff was on the verge of failure.

       On May 7, 2018 (and reaffirmed on June 26, 2018), Defendant completed an application

from Bankers Healthcare Group, LLC (“Application”), seeking $150,000 in financing for

“business development” and stating that Merchant had gross sales of $191,364 the prior year. Id.

Ex. A. This Application states that the information contained in it may be relied on by assignees

of Bankers Healthcare Group, and that assignees may use the application in connection with

potential transactions. Id. As part of the representations in the Application, Defendant

represented that he would “immediately notify” Bankers Healthcare Group of “any change in the

information or documents provided” or of any change to “Applicant’s financial condition.” Id.




                                                 2
  Case 20-00221       Doc 32     Filed 03/05/21 Entered 03/05/21 23:36:21            Desc Main
                                  Document     Page 3 of 12



       After the Application was submitted to Kapitus, it required Defendant to provide bank

statements and other financial information from Defendant on August 21, 2019. Id. ¶¶ 12-17.

After collecting, among other things, Merchant’s bank statements for May, June, and July of

2019, see id. ¶¶ 15-16, the next step in the application process was for Defendant to provide a

copy of the Agreement to Defendant for his acceptance and review. Id. ¶ 17. Only after

Defendant agreed to and executed the Agreement did Kapitus complete its underwriting process

and decide to provide the requested funding. Id. ¶ ¶ 17-18.

       In executing the Agreement, Defendant agreed in writing to the following representation

and warranty: “no material changes, financial or otherwise, in the condition, operation or

ownership of Merchant are in any way expected or anticipated.” Id. ¶ 21. In fact, Defendant’s

financial picture had changed materially with the closing of Westlake Hospital. Westlake

Hospital closed its doors on August 6, 2019, and filed for Chapter 7 bankruptcy. Id. ¶ 29, Ex. D.

As a physician on staff at Westlake, Defendant received word that the hospital but failed to

advise Kapitus of this material fact during the underwriting process. Id. ¶ 29, Ex. D.

       Despite knowing that Westlake had closed on August 6, 2019, Defendant signed the

Agreement on August 26, 2019, id. Ex. B, where he affirmatively represented that there were no

material changes. Three days later, on August 29, 2019, in a Pre-Funding Call, Defendant made

oral statements bolstering the written business and financial information that Defendant had

previously provided and affirming his obligation to advise Kapitus of any changes relating to his

practice. Id.¶¶ 27-28. On the same day, August 29, 2019, Kapitus disbursed the funds to

Defendant.

       The closing of Westlake Hospital impacted Defendant in two ways. First, as he later

averred in his Proof of Claim in the Westlake bankruptcy, he was owed $77,280 in fees, the large



                                                 3
    Case 20-00221      Doc 32      Filed 03/05/21 Entered 03/05/21 23:36:21               Desc Main
                                    Document     Page 4 of 12



majority of which were unlikely to be collectible given Westlake’s Chapter 7 filing. Id. ¶ 30. 1

And second, Defendant knew that with the closing of the sole hospital where he had privileges,

his practice would not generate the nearly $200,000 in income he disclosed in his written

application or the monthly income reflected in his bank statements. Id. In fact, by the time of

Defendant’s bankruptcy filing in March of 2020, he claimed only $5,000 of monthly income.

See Schedule I. Rather than disclosing Westlake’s closing and its known impact on Merchant’s

financial condition, Defendant represented in writing that he had no information that constituted

a “material change.” Not until four and one-half months later – after Defendant took the Kapitus

funding and defaulted on the Agreement – did Defendant use the hospital’s closure as a reason to

justify why Merchant had ceased making payments Id. ¶ 38.

        Yet even with the closing of Westlake Hospital, Defendant continues to practice

medicine, as evidenced by Merchant’s website and the statements by members of his office staff

that he could not take the telephone calls of Kapitus representative because he was “seeing

patients.” Id. ¶ 39. Nevertheless, Kapitus has not received a single payment since December 29,

2019, and Defendant has failed to abide by his Agreement to ensure that funds “adequate to

cover the amount to be debited by [Kapitus] remain in the account.” Id., Ex. B at 1.

                                            ARGUMENT

     I. DEFENDANT FALSELY REPRESENTED IN WRITING THAT MERCHANT’S
        FINANCIAL CONDITION WAS UNCHANGED.

       Defendant contends that because the application he submitted was not directly to Kapitus

it is not fair game for Kapitus to rely on it. Defendant also contends that because the Pre-

Funding call was not a writing, that his representations about the financial condition of Merchant



1
       The Trustee in this case filed a Report of No Distribution on May 29, 2020, suggesting that this
amount is unlikely to be substantially collectable.
                                                    4
  Case 20-00221        Doc 32     Filed 03/05/21 Entered 03/05/21 23:36:21           Desc Main
                                   Document     Page 5 of 12



are insufficient as a matter of law. Defendant simply ignores the allegations of the Amended

Complaint. As set forth above, Defendant made representations in the Application, submitted

financial records from a time period where Merchant’s financial picture looked favorable, and

then made written statements in the execution of the Agreement that Merchant’s financial

condition was “unchanged.” Defendant made these written statements despite knowing that the

closing of Westlake Hospital had materially diminished his practice and that a substantial

receivable was, in fact, largely uncollectible.

      To establish the requirements of § 523 (a)(2)(B), Plaintiff must allege as follows: 1)

Defendant made a statement in writing, 2) that the statement was regarding his financial

condition, 3) that the statement was materially false, 4) that Defendant made the statement with

an intent to deceive, and 5) that Plaintiff reasonably relied on the statement. Tillman Enterprises,

LLC v. Todd S. Horlbeck (In re Horlbeck), 589 B.R. 818, 842 (Bankr. N.D. Ill. 2018) (Baer, J.)

(awarding summary judgment to plaintiff under § 523 (a)(2)(B)). Taking the allegations in

Plaintiff’s Amended Complaint as true, this Court should find that Plaintiff has sufficiently

alleged the requirements of § 523 (a)(2)(B) and deny Defendant’s motion.

          1. Defendant’s Statements in Writing Regarding His Financial Condition.

          Defendant claims that even if the application dated June 26, 2018, is relating to the

Agreement, it contains “zero statements concerning the financial condition of [Merchant].” Mot.

at 3-4. This contention ignores the allegations of Plaintiff’s § 523 (a)(2)(B) claim that Defendant

submitted the written Application, months of bank statements, and other financial information to

convince Plaintiff to purchase $92,400 of its future receivables. The Application stated that

Merchant had gross receipt of nearly $200,000 and that Defendant would give immediate

notification of “any change in the information or documents” or any change in “Applicant’s

                                                  5
  Case 20-00221       Doc 32     Filed 03/05/21 Entered 03/05/21 23:36:21             Desc Main
                                  Document     Page 6 of 12



financial condition.” Defendant also submitted three months of bank statements, providing

assurance to Kapitus that if it agreed to purchase Merchant’s receipts, they would be collectible.

Significantly, after providing this information to Kapitus, Defendant thereafter affirmatively

represented in the Agreement:

       Merchant’s bank statements and financial information, provided to PURCHASER fairly
       represent the financial condition of Merchant at such dates, and since those dates there
       has been no material changes, financial or otherwise, in such condition, operation or
       ownership of Merchant . . . No material changes, financial or otherwise, in the condition,
       operation or ownership of Merchant are in any way expected or anticipated.
Agreement, Ex. B, Section 2.1 Financial Condition and Financial Information. And while

Defendant’s statements in the Pre-Funding Call were not in writing, they bolster Defendant’s

written statements. They also provided yet another reminder to Defendant that he agreed in

writing that he would advise Kapitus of any change to his financial condition. Based on these

written representations about Merchant’s financial condition, Kapitus chose to purchase the

receivables.

          2.   Defendant’s Statements Were Materially False

      A statement is materially false where it “paints a substantially untruthful picture of a

financial condition by misrepresenting information of the type which would normally affect the

decision to grant credit.” Webster Bank, N.A. v. Contos (In re Contos), 417 B.R. 557, 564

(Bankr. N.D. Ill. 2009). In the alternative, Plaintiff may prove that “but for” the

misrepresentation, the creditor would not have “extended money, property, services, or credit.”

Id. “[W]ritings with pertinent omissions may [also] qualify as materially false for purposes of §

523 (a)(2)(B).” Id., citing Cmty. Bank of Homewood-Flossmoor v. Bailey (In re Bailey), 145

B.R. 919, 930 (Bankr. N.D. Ill. 1992).



                                                 6
  Case 20-00221         Doc 32    Filed 03/05/21 Entered 03/05/21 23:36:21             Desc Main
                                   Document     Page 7 of 12



      Here, Defendant’s statements were materially false in two respects. First, the gross

receipts reflected in its Application, the May, June, and July 2019 bank statements, and the

related financial information provided by Defendant portrayed a significantly more favorable

financial picture of Merchant because they reflect a time period when Defendant performed

services for patients of Westlake Hospital and when Defendant was authorized to admit patients

at the hospital. Second, these submissions omitted any reference to the $77,280 owed by

Westlake that were likely to be uncollectible. Given that Plaintiff’s funding exceeded this likely

uncollectible amount, there is no question it was a material. Accordingly, Plaintiff has

adequately alleged both 1) a material misrepresentation: that Merchant’s financial condition was

unchanged; and 2) a material omission: Westlake’s closing made amounts owed to Merchant

likely uncollectible.

          3. Defendant’s Intent to Deceive May Be Inferred from the Circumstances

       A creditor can establish an intent to deceive through direct evidence, or such intent can be

logically inferred from a false representation that the debtor knows or should know will induce

action. Webster Bank, N.A., 417 B.R. at 565. Because intent is a factual issue, it is “left to the

bankruptcy court that presides over the trial.” Id. Here, the Amended Complaint alleges that

Defendant made statements with an intent to deceive and that he made those statements knowing

that they were “false, untrue, and misleading at the time they were made.” Am. Compl. ¶¶ 50-

51. In addition, the timing of Defendant’s misstatements support an inference that he intended to

deceive Kapitus.

       Defendant represented in the Application that he would disclose if his financial condition

changed, and he affirmatively represented in the Agreement that his financial condition was, in

fact, unchanged from he had submitted in connection with the Agreement. In fact, all of the

                                                  7
  Case 20-00221        Doc 32     Filed 03/05/21 Entered 03/05/21 23:36:21             Desc Main
                                   Document     Page 8 of 12



documents Defendant submitted were from a time period prior to the hospital’s closing. The

only logical inference from the timing of these events is that Defendant knew that he submitted

the information that it was inaccurate, and he did so to induce Kapitus to fund. Kapitus

thereafter funded based on these false representations. And while Defendant later used the

hospital’s closure as a reason to justify his failure to pay Kapitus, see id ¶ 38, he knew no later

than August 6, 2019, that his financial condition had materially changed for the worse. Id. ¶ 29.

          4.   Kapitus Reasonably Relied on Defendant’s Statements

       “Creditors are not required to conduct an investigation before entering into agreements

with prospective debtors.” Webster Bank, N.A., 417 B.R. at 566. Among the factors that courts

consider when assessing the reasonableness of the creditor’s reliance is whether the creditor

followed its standard practices to evaluate creditworthiness, whether its practices are customary

in the industry, and whether there were any “red flags” surrounding debtor’s application. Id.

Here, too, Kapitus has specifically alleged in its Amended Complaint that its reliance was

reasonable. Am. Compl.¶ 53. In addition, Kapitus alleges that it undertook its process of

obtaining Merchant’s financial information along with Defendant’s representations and

warranties, which is “typical for the alternative financing industry.” Id ¶ 18. Because Plaintiff

has properly alleged, as a matter of law, its § 523 (a)(2)(B) claim, Defendant’s motion to dismiss

should be denied.

   II. DEFENDANT’S CONDUCT VIOLATES § 523(a)(4)
       As a threshold matter, Defendant contends that Plaintiff has not adequately alleged its

claims under § 523(a)(4). Although fraud, such as that required by § 523(a)(4), must be alleged

with particularity under Rule 9(b), that requirement must be read “in conjunction with Rule

8(a)’s ‘short and plain statement’ or notice-pleading requirement.” Zamora v. Jacobs (In re


                                                  8
  Case 20-00221        Doc 32     Filed 03/05/21 Entered 03/05/21 23:36:21             Desc Main
                                   Document     Page 9 of 12



Jacobs), 403 B.R. 565, 573 (Bankr. N.D. Ill. 2009). Thus, a plaintiff alleging fraud “need only

set forth the basic outline of the scheme, who made what representation and the general time and

place of such misrepresentation.” Id. Plaintiff has more than amply alleged Defendant’s scheme

for § 523(a)(4) purposes:


               On August 26, 2019, Defendant sold $92,400 of Merchant’s future receivables to

                Kapitus, which was to be paid to Kapitus out of a single account where Defendant

                had pre-authorized an ACH debit, see Am. Compl. ¶ 19;

               Although Defendant is still practicing medicine, Kapitus’s payments have been

                blocked since December 29, 2019, see id. ¶ 40; and

               Defendant has converted for his own use the receivables sold to Kapitus, which

                Defendant was entrusted to turn over according to the Agreement, see id. ¶¶ 39,

                58, 61, 64.

       Defendant further argues that Plaintiff has failed to state a § 523(a)(4) claim because

whether the parties are fiduciaries is a matter of federal, not state law. Yet even if federal

bankruptcy law were to hold that Defendant – who held all the knowledge in the relationship –

was not a fiduciary (which Plaintiff disputes), Defendant ignores that Plaintiff has also alleged

embezzlement. Accordingly, Defendant’s motion to dismiss Count II should likewise be denied.

       1.   The Parties Were Fiduciaries When Defendant Committed Defalcations.
       Under Virginia law, an express trust is created when money is to be kept or used as a

separate fund for the benefit of the payor or third person. Id. ¶ 57. Application of federal law,

however, does not yield a different result. Courts recognize a fiduciary capacity where property

is held for another, and where “one party to the relation is incapable of monitoring the other’s

performance of his undertaking,” the law refuses to treat the parties as “a relation at arm’s length

                                                  9
  Case 20-00221       Doc 32     Filed 03/05/21 Entered 03/05/21 23:36:21              Desc Main
                                 Document      Page 10 of 12



between equals.” Kontos v. Manevska (In re Manevska), 587 B.R. 517, 531 (Bankr. N.D. Ill.

2018). Fiduciary relationships also exist where property is held for another under “formal

separation and ownership rules.” In re McGee, 353 F. 3d 538 (7th Cir. 2003) (fiduciary

relationship where landlord was to keep tenant deposits in separate account “designed to ensure

that the money would be available for return to the tenants if they kept their own promises….”).

Plaintiff specifically alleges that “Merchant and Debtor were to hold the Receipts in the Account

for Plaintiff’s benefit.” Am. Compl. ¶ 57. The Receipts were to be kept in distinct Account to

provide Plaintiff the ability to debit their owned Receipts. Id. ¶ 22. Because the Agreement

does not provide for Kapitus to monitor Merchant’s income, but rather relies on Defendant to

ensure that the receivables Kapitus purchased are transmitted to it, the parties are not equal. Just

as Virginia law understands this unequal position creates a trust relationship, federal law likewise

recognizes that such parties are fiduciaries. Hence, Plaintiff has properly alleged a claim under §

523(a)(4).

       2. Kapitus Entrusted Defendant to Remit the Receivables It Had Purchased. and
          Defendant Instead Embezzled those Receipts.
       Even if this Court were to find that the parties are not in a fiduciary relationship, there are

“multiple facets” of a § 523(a)(4) claim, see Zamora, 403 B.R. 576, and Plaintiff has also alleged

that Defendant’s conduct constitutes embezzlement. Embezzlement is defined as the “fraudulent

appropriation of property by a person to whom such property has been entrusted or into whose

hands it has lawfully come.” Kontos, 587 B. R. at 534 (Bankr. N.D. Ill. 2018), quoting In re

Weber, 892 F.2d 534, 538 (7th Cir. 1989). To prove embezzlement, a plaintiff must allege that

“(1) the debtor appropriated funds for his or her own benefit, and (2) the debtor did so with

fraudulent intent or deceit.” Zamora, 403 B.R. at 575. Fraudulent intent may be shown by

circumstantial evidence; by way of example, the court in Zamora explained that “embezzlement

                                                 10
  Case 20-00221        Doc 32    Filed 03/05/21 Entered 03/05/21 23:36:21            Desc Main
                                 Document      Page 11 of 12



is shown where the debtor had sole access to the creditor’s funds, and despite knowing that the

creditor wanted the funds returned, surreptitiously took them for his own benefit.” Id.

       As alleged in Paragraph 36 of the Amended Complaint, Defendant continues to perform

services at Merchant, where he was “too busy seeing patients” to take Kapitus’s calls, and where

Merchant’s website states that Defendant is accepting new patients. Id. ¶ 39. By withholding

these amounts which Kapitus had entrusted Merchant and Defendant to collect and remit,

Defendant has wrongfully converted these funds for his own use. Accordingly, Plaintiff has

adequately alleged its § 523(a)(4) claim.

                                            Conclusion

       For the above reasons, Kapitus has sufficiently alleged facts to support each of the

Counts in its Complaint. Accordingly, Kapitus respectfully requests that this Court deny

Debtor’s Motion to Dismiss Its Amended Complaint, direct the Debtor to file an answer to the

Complaint, and provide such other and further relief as this Court may deem just and proper.



Dated: March 5, 2021


                                             KAPITUS SERVICING INC., AS SUB-
                                             SERVING AGENT FOR KAPITUS LLC


                                             /s/___Dustin B. Allen_____________________
                                                    One of Its Attorneys


Lydia A. Bueschel (IL ARDC No. 6274638)
Dustin B. Allen (IL ARDC No. 6312451)
Valentine Austriaco & Bueschel, P.C
105 W. Adams Street 35th Floor
Chicago, IL 60603
312-288-8285

                                                11
 Case 20-00221    Doc 32   Filed 03/05/21 Entered 03/05/21 23:36:21   Desc Main
                           Document      Page 12 of 12



lbueschel@vablawfirm.com
dallen@vablawfirm.com




                                       12
